DISMISS; Opinion Filed March 10, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00159-CR

                     THE STATE OF TEXAS, Appellant
                                 V.
                    ASHLEY NICOLE BOLLIER, Appellee

                On Appeal from the County Court at Law No. 2
                           Grayson County, Texas
                    Trial Court Cause No. 2019-02-0205

                       MEMORANDUM OPINION
                 Before Justices Schenck, Osborne, and Reichek
                          Opinion by Justice Schenck
      Before the Court is the State’s March 2, 2020 motion to dismiss the appeal.

We grant the motion and dismiss this appeal.




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
Do Not Publish                           JUSTICE
TEX. R. APP. P. 47.2(b)
200159F.U05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

THE STATE OF TEXAS, Appellant               On Appeal from the County Court at
                                            Law No. 2, Grayson County, Texas
No. 05-20-00159-CR         V.               Trial Court Cause No. 2019-02-0205.
                                            Opinion delivered by Justice
ASHLEY NICOLE BOLLIER,                      Schenck. Justices Osborne and
Appellee                                    Reichek participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of March, 2020.




                                      –2–